Opinion
Per Curiam,
The above cases were listed and called for argument before us at Pittsburgh on October 10, 1962. Prior to that time appellant had failed to file in either case a copy of the record or a brief in any form, as required by Rule 64 of this Court, and appellee had filed a mo*117tion to quash. After consideration, we then entered the following Order:
“Nos. 80 and 203 March Term, 1962
“Per Curiam. October 10, 1962.
“Leave granted to appellant to file and serve briefs and record prepared by multigraph, mimeograph, hectograph or any other mechanical process which makes all copies perfectly and equally legible, on or before October 26, 1962; if briefs and record are not so filed appellee’s motion to quash the appeals will be granted.”
On October 22, 1962, appellant filed in each case a petition for a clarification of the aforesaid Order and for a stay of proceedings. These petitions were without merit, and were denied on October 29, 1962.
As appellant has not complied with this Court’s aforesaid Order of October 10, 1962, appellee’s motion to quash in each case is hereby granted.